Title: To Thomas Jefferson from William C. C. Claiborne, 12 March 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New-Orleans, March 12th. 1808.
                  
                  Since my letter of the 5th. Instant advising you of the death of my esteemed friend J. W. Gurley, Mr. Robertson has consented to act as Attorney General, but with an intention of holding it no longer, that a suitable Character can be selected to fill the office permanently.—
                  If the appointment of Register of the Land office, which is now vacant, should be confered on Mr. Robertson, I am assured the duty will be faithfully and ably discharged;—his duties as Secretary will not interfere with those of Register, and his Talents, integrity and Independence of Character, will be a great acquisition to the Board of Commissioners;—But if it should be deemed improper to name the Secretary, the Register, permit me to suggest the expediency of confering the appointment on a Gentleman of Talents and correct political principles from some one of the Atlantic States—I know not a Citizen here whom I could venture to recommend;—there are many, who are not wanting in Integrity,—but considering that the Register is ex-officio a land Commissioner, and that many complex land titles may be brought before the Board of Commissioners, and particularly the important case of the Batture, I do think it desirable that the Register should possess a discriminating mind, and considerable Law information. 
                  I pray you to excuse the liberty I take in addressing you this letter, and to believe me to be—
                  Dear Sir, With great respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
                  
                     P.S. In the event of the Governor’s absence, the Secretary might notwithstanding Act as Register—The Board of Commissioners hold their Sessions in New Orleans, & the Secretary would find abundant leisure to attend.—
                  
                  
                     W.C.C.C
                  
               